                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MONTANA
                            GREAT FALLS DIVISION


CHARLES A. GUTIERREZ,                           Case No. CV-17-129-GF-BMM

                      Plaintiff,               JUDGMENT IN A CIVIL CASE

   vs.

NANCY BERRYHILL, Acting
Commissioner of Social Security,

                      Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The
  issues have been tried and the jury has rendered its verdict.

  X     Decision by Court. This action came before the Court for bench trial,
  hearing, or determination on the record. A decision has been rendered.

         IT IS ORDERED AND ADJUDGED:

            1. Judge Johnston’s Findings and Recommendations [28] is ADOPTED
               IN FULL.
            2. Guitierrez’s Motion for Summary Judgment [9] is DENIED.
            3. The Commissioner’s decision to deny benefits to Gutierrez is
               AFFIRMED.

         Dated this 24th day of May, 2019.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ M. Stewart
                                   M. Stewart, Deputy Clerk
